Citation Nr: 0310457	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-02 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from July 1995 to June 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision by the RO 
which, in part, denied service connection for a right 
shoulder and low back disability.  The Board undertook 
additional development of the two issues now on appeal in 
December 2002.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

While this file was in the possession of the Board, 
additional development was undertaken, to include obtaining 
additional medical records and providing the veteran with a 
VA medical examination.  In Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the Federal Court held, in essence, 
that evidence obtained by the Board could not be considered 
by the Board without first remanding the case to the AOJ 
(agency of original jurisdiction) for initial consideration.

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should also take appropriate 
steps to contact the veteran and obtain 
the names and addresses of all VA and 
non-VA healthcare providers who treated 
him for his right shoulder and low back 
disabilities since March 2003.  The RO 
should then attempt to obtain records 
from all identified sources, not already 
of record, and associate them with the 
claims file.  If records cannot be 
obtained, it should be documented in the 
claims folder.

3.  After the requested development has 
been completed, the RO should 
readjudicate the veteran's claims.  The 
RO should adjudicate the merits of the 
claims based on all the evidence of 
record and all governing legal authority, 
including VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case for 
all evidence received since the statement 
of the case issued in March 2002, and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


